Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-5 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Information Disclosure Statement filed on June 16, 2022 has been considered.  The claims have been found to remain allowable over the art of record including that cited in the Information Disclosure Statement for the following reasons.  JP2022303988 to Toshio teaches an exposure device.  There is no teaching or suggestion of the film as recited in independent claim 1.  JP2004063694 to Satoshi teaches a mask. There is no teaching or suggestion of the film as recited in independent claim 1.  JP2009194064 teaches an adhesive for applying a dry film resist to a three-dimensional structure.  The film is not applied with a latent image.  There is no teaching or suggestion of the film as recited in independent claim 1.  JP2011104856 teaches a process of patterning a resist layer.  There is no teaching or suggestion of the film as recited ion independent claim 1.  JPH03119787 teaches forming a resist image on a three-dimensional substrate using a mask.  The material is formed by injection molding.  There is no teaching or suggestion of the film as recited ion independent claim 1.  None of the references cited in the Information Disclosure Statement filed on June 16, 2022 teach or suggest claims 1 and 3-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383. The examiner can normally be reached Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Kathleen Duda/

KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737